UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2013 JEFFERSON BANCSHARES, INC. (Exact name of registrant as specified in its charter) Tennessee 0-50347 45-0508261 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 120 Evans Avenue, Morristown, Tennessee37814 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (423) 586-8421 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On July 30, 2013, Jefferson Bancshares, Inc. (the “Company”), the holding company for Jefferson Federal Bank, announced its financial results for the three months and year ended June 30, 2013.The press release announcing financial results for the three months and year ended June 30, 2013 is included as Exhibit 99.1 and is furnished herewith. The information contained in this Item 2.02 and in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d)Exhibits NumberDescription 99.1Earnings Press Release Dated July 30, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JEFFERSON BANCSHARES, INC. Dated: July 31, 2013 By: /s/Jane P. Hutton Jane P. Hutton Chief Financial Officer and Treasurer
